DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 2-4, filed 8/8/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Brian Repper, on 8/31/2022.
The application has been amended as follows: 
Claim 1 – A cell stack comprising:
	a stacked body including a plurality of cell frames each having a bipolar plate whose outer periphery is supported by a frame member; and
	a pair of end plates that tighten the stacked body from both sides of a stacking direction thereof,
	wherein an area S cm2 of each cell frame as viewed from the stacking direction of the stacked body and a length W mm in the stacking direction of the stacked body satisfies a relationship 0.06875xS + 56.25 < W < 0.9xS, and 
	wherein the frame member of each cell frame includes a frame facing surface that faces a frame member of another cell frame adjacent to the cell frame in the stacking direction.

Reasons for Allowance
Claims 1-12 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed cell stack, and redox flow battery comprising the same, are novel over the closest prior art – Kampanatsanyakorn (WO 2012/032368 A1 – see IDS), Nakaishi (US 2008/0081247 A1 – see IDS) and Fujita (JP 2017-010791 A – foreign copy and machine translation on record).
	Regarding Claim 1, Kampanatsanyakorn discloses a cell stack, as claimed, wherein an area S cm2 of each cell frame as viewed from the stacking direction of the stacked body and a length W mm in the stacking direction of the stacked body satisfies a relationship 0.06875xS + 56.25 < W < 0.9xS.  Kampanatsanyakorn fails to disclose wherein the frame member of each cell frame includes a frame facing surface that faces a frame member of another cell frame adjacent to the cell frame in the stacking direction.  In particular, the Kampanatsanyakorn discloses a multi-tier battery wherein each tier comprises multiple cells and multiple frames side-by-side in a direction orthogonal to the stacking direction [Fig. 1].
	Nakaishi discloses a cell stack, as claimed, wherein the frame member of each cell frame includes a frame facing surface that faces a frame member of another cell frame adjacent to the cell frame in the stacking direction.  Nakaishi fails to disclose wherein an area S cm2 of each cell frame as viewed from the stacking direction of the stacked body and a length W mm in the stacking direction of the stacked body satisfies a relationship 0.06875xS + 56.25 < W < 0.9xS.  
	Respectively, Fujita, from the same field of endeavor, discloses a redox flow battery comprising a cell stack 10S comprising a stacked body including a plurality of cell frames 20 each having a bipolar plate 21 whose outer periphery is supported by a frame member (frame body 22). Fujita teaches that, with introduction of large-scale natural energy power generation, there is an increasing expectation for a redox flow battery that can store a large amount of electric power with a desire to downsize/miniaturize the flow battery and reduce cost thereof, and that one approach for doing so is by reducing the size of the frame member. Fujita further teaches that when the size of the cell frame is simply reduced, the size of the recess formed inside the frame for electrode accommodation is also reduced which reduces the output of the flow battery. In order to address the challenge of downsizing the flow battery without the undesired effect of battery output reduction, Fujita discloses that the outer area of the frame member may be reduced while maintaining the recess area and ensuring mechanical strength of the cell frame [Fujita — pars. O006-7,0010-12,0014; Figs. 6-8].  However, it would not have been obvious to employ the teaching of Fujita to modify the cell stack of Nakaishi because the modification would require significant reduction in frame size of Nakaishi’s cell rendering it inoperable for its intended purpose.  In particular, the modification would require a 20% to 30% reduction in area of the frame whereas Fujita teaches a mere reduction of about 6.4% to accomplish the objectives.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724